Citation Nr: 1732771	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  09-00 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for cerebrovascular accident (CVA) residuals, to include as secondary to service-connected essential hypertension.

3.  Entitlement to service connection for a left arm disorder, to include as secondary to CVA residuals.

4.  Entitlement to service connection for a left leg disorder, to include as secondary to CVA residuals.

5.  Entitlement to service connection for bronchial asthma, to include as secondary to PTSD.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service in the Army from March 1985 to February 1994.  She was awarded the Army Achievement Medal and Sharpshooter Badge, among other decorations. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the benefits sought on appeal.

The Veteran provided testimony at a hearing conducted by a Decision Review Officer (DRO) in July 2008, and before the undersigned Acting Veterans Law Judge during a videoconference hearing in October 2009.  Transcripts of both proceedings have been associated with the claims file.

The Board remanded the Veteran's claims in March 2010.  At the time of this remand, the claims of entitlement to service connection for PTSD and entitlement to a temporary total disability rating were pending before the Board.  Since then, both claims were granted by the RO.  Thus, they are no longer before the Board.

The Veteran's remaining claims were remanded again in July 2014.  While the case was in remand status, the Veteran's claim of entitlement to service connection for hypertension was granted.  Consequently, it is no longer before the Board.

The Veteran's claims were remanded in August 2015 for further development.  The Veteran's claim of entitlement to service connection for headaches was granted in an October 2015 rating decision and is also no longer before the Board.

In November 2016 the Board again remanded the remaining claims for additional development.

The issues of entitlement to a rating in excess of 30 percent for tension type headaches and entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU) were deferred in a June 2017 rating decision.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service, was not manifest within one year of separation and is not related to service or a service-connected disability.

2.  The Veteran's CVA residuals were not manifest in service, were not manifest within one year of separation and are not related to service or to a service-connected disability.

3.  The Veteran's left arm disability is encompassed in the residuals of her CVA.

4.  The Veteran's left leg disability is encompassed in the residuals of her CVA.

5.  The Veteran's bronchial asthma is not related to service, and is not caused or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein; diabetes mellitus was not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  A CVA residuals were not incurred in or aggravated by service, and may not be presumed to have been incurred therein; CVA residuals were not caused or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  Entitlement to service connection for a left arm disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4.  Entitlement to service connection for a left leg disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

5.  Entitlement to service connection for a bronchial asthma to include as secondary to a service-connected disability is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

The RO provided notice to the Veteran in a November 2006 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorder described by the Veteran.  

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examinations in December 2006, August 2008 and August 2014.  Per the November 2016 Board remand instructions, a VA examiner also conducted a records review in February 2017.  The report of the February 2017 records review reflects that the examiner reviewed the Veteran's past medical history, recorded her current complaints and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Thus, the Board finds that the February 2017 records review is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Neither the Veteran nor her representative has contended otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2016); Barr, 21 Vet. App. at 312.

In light of the above, the Board also finds that the RO substantially complied with the November 2016 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf and the Veteran's hearing testimony.  The Board finds that no additional RO action to further develop the record on the claims is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Certain diseases, to include diabetes mellitus and CVA may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as diabetes mellitus and CVA is through a demonstration of continuity of symptomatology.  

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

The Veteran contends that her diabetes mellitus and respiratory disorder (diagnosed as asthma and chronic obstructive pulmonary disease (COPD)) were caused or aggravated by her service-connected PTSD, and that her residuals of CVA, including left arm and leg disorders, are due to service-connected hypertension and PTSD. 

The Veteran's service treatment records were negative for complaints, treatments or diagnoses related to diabetes mellitus, CVA or left arm and leg disorders.  Service treatment records do demonstrate that the Veteran had multiple in-service upper respiratory infections most notably in October 1985, April 1986, January 1988, March 1988, August 1988, June 1989, and October 1989.

The Veteran underwent a VA examination in December 2006.  The diagnosis was cerebrovascular disease manifested by a cerebrovascular accident of the right hemisphere in May 2005 with minimal residuals.  The examiner noted that there was no evidence of neuropathy present.  The only deficit she had was on the left side which was from her central nervous system disease.  The examiner also noted that the Veteran was a lifetime smoker with no known pulmonary disease prior to the fall of 2005.  The diagnosis was asthma.

The Veteran underwent a VA diabetes examination in December 2006.  The examiner noted that the Veteran was diagnosed with diabetes in 1999.  

The Veteran underwent a VA examination in August 2008.  It was noted that she had a CVA in 2005.  The examiner opined that there was "probably" a causal relationship between her hypertension, hyperlipidemia and diabetes mellitus in regards to the development of her stroke in May 2005.  It was also noted that the Veteran had a diagnosis of asthma.  However, the examiner indicated that the Veteran's asthma was not related to her service as there was no evidence of asthma in the service.  

The Veteran underwent a VA examination in August 2014.  The examiner noted that the Veteran had an onset of diabetes in 2003.  The Veteran also had a CVA twice.  The Veteran presented with symptoms of myalgia/arthralgia in both her upper and lower extremities, her neck, her wrists, her hands, her hips, her knees and her back.  The examiner noted that the reported signs and symptoms were not consistent with peripheral neuropathy from diabetes and the current symptoms were not consistent with status post CVA residuals.

The August 2014 VA examiner also noted that the Veteran had asthma and chronic pulmonary disorder (COPD) with an onset of 2006.  The examiner noted that there was no indication in the medical literature to indicate that the Veteran's bronchial asthma or diabetes were attributed to or aggravated beyond their normal progression or caused by her PTSD.  The examiner also indicated that the percentage of hypertension versus diabetes mellitus or other risk factors being a sole contributing factor in the presence of other known risk factors for CVA was unknown without resorting to mere speculation.

The August 2015 remand directed the AOJ to obtain addendum opinions from the August 2014 VA examiner.  Specifically, the examiner was asked to provide an opinion on whether the Veteran's diagnosed bronchial asthma or diabetes mellitus was due to service or was caused or aggravated by service-connected PTSD, and whether the Veteran's residuals of CVA including left arm and leg disorders were caused or aggravated by service-connected hypertension.  The AOJ obtained medical opinions in October 2015.  The examiner indicated that the Veteran's diabetes and bronchial asthma were not caused by her hypertension or PTSD and that there was no evidence to support that the diabetes mellitus or bronchial asthma disabilities were aggravated beyond their natural progression by her PTSD.  The examiner also opined that the Veteran's left arm and left leg disability were encompassed in the residuals of her CVA.  With respect to the claims for CVA residuals, the examiner indicated that risk factors for the Veteran's CVA "included diabetic x five years, hyperlipidemia and hypertensive x six months," and that it was impossible to definitively ascertain the contribution of a particular risk factor such as diabetes versus hypertension for an individual without resorting to mere speculation.

Per the November 2016 Board remand instructions, a VA examiner conducted a VA records review in February 2017.  Regarding diabetes, the examiner opined that it was less likely than not that the Veteran's diabetes mellitus was incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there are no abnormal glucose values in the Veteran's service treatment records and the Veteran had no signs or symptoms of diabetes while in the military.  The examiner also opined that it was less likely than not that the Veteran's diabetes mellitus was caused or aggravated by her service-connected PTSD.  The examiner noted that there was no basis in medical fact that PTSD or any mental illness can cause or aggravate diabetes and the medical literature did not support the hypothesis that there was any causation between the two conditions.  The medical literature also did not support the hypothesis that PTSD can aggravate or chronically worsen diabetes beyond its natural progression.

Regarding her asthma disability, the examiner opined that it was less likely than not that the Veteran's asthma was related to service, to include the Veteran's documented treatment for upper respiratory infections in October 1985, April 1986, January 1988, March 1988, August 1988, June 1989, and October 1989.  The examiner noted that the Veteran had limited episodes of upper respiratory infections in the service but they were treated and resolved.  The examiner also opined that it was less likely than not that the Veteran's respiratory disability was caused or aggravated by her service-connected PTSD. The Veteran's most recent pulmonary function test (PFT) in October 2014 revealed only mild restrictive disease which was compatible with her being overweight.  There was no evidence of any lung condition or other respiratory diagnosis.  The examiner was aware that the Veteran's problem list included COPD and asthma but she could find no justification for those diagnoses.  

Regarding the Veteran's CVA residuals, to include any diagnosed disorders of the left upper and lower extremities, the examiner opined that it was less likely than not that the Veteran's CVA residuals were related to service.  The examiner also opined that it was less likely than not that the Veteran's CVA residuals were caused or aggravated by her service-connected PTSD or hypertension.  The examiner noted that the Veteran had no left upper and/or left lower extremity neurologic diagnosis.

A.  Diabetes Mellitus and CVA

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a diabetes mellitus and residuals of a CVA disability, to include as secondary to a service-connected disability, is not warranted.

The Board finds that the Veteran has both current diabetes and residuals of a CVA.  Accordingly, the first element of service connection is satisfied.  However, a Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including diabetes mellitus and CVA if such disease is shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2016).  In this instance however, service connection for diabetes mellitus and CVA on a presumptive basis is not warranted as the record does not show evidence of diabetes mellitus or residuals of a CVA within one year of the Veteran's separation from active duty.  In this regard, the first possible evidence of diabetes mellitus is the December 2006 VA examination which noted that the Veteran was diagnosed with diabetes in 1999.  The first evidence of possible evidence of residuals of CVA is the August 2008 VA examination which noted that she had a CVA in 2005.

Accordingly, there is no basis for the Board to conclude that the Veteran's diabetes mellitus or residuals of CVA manifested to a compensable degree within one year of her discharge from service, so as to warrant service connection pursuant to 38 C.F.R. §§ 3.307, 3.309 (2016).

The Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, as the Veteran was not diagnosed with a diabetes mellitus or residuals of CVA disability until many years after service and there was a significant period between her service and her post-service complaints where the medical record was silent for complaints of a diabetes mellitus or residuals of CVA disability, the Board concludes that the weight of the evidence is against a finding of any continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current diabetes mellitus or residuals of CVA disabilities are etiologically related to the Veteran's military service on a direct basis.  

Notably, the Board notes that the Veteran's service treatment records are negative for complaints or treatments for a diabetes mellitus or CVA disability.  Furthermore, the only medical opinions addressing the etiology of the diabetes mellitus and residuals of CVA disabilities weigh against the claim.  As noted above, the February 2017 VA records reviewer opined that it was less likely than not that the Veteran's diabetes mellitus and residuals of CVA disabilities were related to her active duty service.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding service connection on a secondary basis, the Board again notes that the Veteran contends that her diabetes mellitus and respiratory disorder (diagnosed as asthma and COPD was caused or aggravated by her service-connected PTSD and her residuals of CVA are due to her service-connected hypertension and PTSD.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current diabetes mellitus and residuals of CVA disabilities are etiologically related to the Veteran's military service on a secondary basis.  

Again, the only medical opinions addressing the etiology of the diabetes mellitus disability on a secondary basis weigh against the claim.  Notably, per the November 2016 Board remand instructions, a February 2017 examiner opined that it was less likely than not that the Veteran's diabetes mellitus was caused or aggravated by her service-connected PTSD.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Regarding the residuals of a CVA disability, the Board notes that the August 2008 VA examiner noted that there was "probably" a causal relationship between her hypertension, hyperlipidemia and diabetes mellitus in regards to the development of her stroke in May 2005.  Notably, the Veteran is service-connected for hypertension.

However, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  As a result of the assessment indicating that there was "probably" a causal relationship between her hypertension in regards to the development of her stroke, the Board finds that this opinion is not probative.  See, Warren; supra.

In contrast, the February 2017 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file, when concluding that it was less likely than not that the Veteran's CVA residuals were caused or aggravated by her service-connected PTSD or hypertension.

For these reasons the Board finds the February 2017 VA examiner's opinion to be the most probative regarding the issue.

Consequently, entitlement to service connection for a diabetes mellitus and residuals of CVA disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

B.  Left Leg and Arm

Under the circumstances of this case, the Board concludes that service connection is not warranted for a left leg and left arm disability.

As noted above, the Veteran contends that her residuals of CVA, including left arm and leg disorders, are due to service-connected hypertension and PTSD. 

However, as determined above, the Board has found that service connection is not warranted for residuals of a CVA disability.  The Board finds that the left leg and left arm symptoms are encompassed as residuals of the CVA disability and therefore service connection is also not warranted.

Notably, both the December 2006 and August 2014 VA examiners noted that the Veteran's reported signs and symptoms were not consistent with peripheral neuropathy while the February 2017 VA examiner also specifically indicated that the Veteran had no left upper and/or left lower extremity neurologic diagnosis.

While the August 2014 VA examiner noted that the Veteran presented with symptoms of myalgia/arthralgia in both her upper and lower extremities, the Board notes that mere pain, alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356  (Fed. Cir. 2001).

Significantly, the August 2014 VA examiner in an October 2015 addendum opinion, opined that the Veteran's left arm and left leg disability were encompassed in the residuals of her CVA.  

As a result, even when providing the Veteran the benefit of the doubt and finding that the Veteran has current left arm and left leg disabilities, service connection is still not warranted as these symptoms have been ascribed to her residuals of a CVA disability, which again, has not been granted service connection.

Consequently, entitlement to service connection for a left arm or left leg disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

C.  Bronchial Asthma

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bronchial asthma disability, to include as secondary to PTSD, is not warranted.

Initially, as noted above, there appears to be some question as to whether the Veteran has a diagnosis of asthma.  Notably, the August 2014 VA examiner noted that the Veteran had asthma and COPD.  However, the February 2017 VA examiner noted that while she was aware that the Veteran's problem list included COPD and asthma, she could find no justification for those diagnoses as there was no evidence of any lung condition or other respiratory diagnosis.  

When affording the Veteran the benefit of the doubt though, the Board finds that the Veteran has a current diagnosis of bronchial asthma.   

As there is a current diagnosis of asthma, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding service connection on a direct basis, the Veteran's service treatment records reflect that the Veteran received treatment for upper respiratory infections in October 1985, April 1986, January 1988, March 1988, August 1988, June 1989, and October 1989.

However, the upper respiratory complaints appeared to be acute as there were no diagnoses of a chronic respiratory disability.

Furthermore, the only medical opinions addressing the etiology of the bronchial asthma weigh against the claim.  As noted above, the February 2017 VA examiner opined it was less likely than not that the Veteran's asthma was related to service to include the Veteran's documented treatment for upper respiratory infections in October 1985, April 1986, January 1988, March 1988, August 1988, June 1989, and October 1989.  The examiner also specifically addressed the Veteran's in-service complaints when noting that the Veteran had limited episodes of upper respiratory infections in the service but they were treated and resolved.  

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

The Board finds that the competent evidence of record, while showing a currently diagnosed asthma disability, does not demonstrate that the Veteran's current asthma disability is related to service as the most probative opinion is against a finding of a relationship between a claimed asthma disability and service.  

Regarding service connection on a secondary basis, the Board again notes that the Veteran contends that her respiratory disorder (diagnosed as asthma and COPD) was caused or aggravated by her service-connected PTSD.

However, the Board finds that the weight of the evidence is against a finding that the Veteran's current respiratory disability is etiologically related to the Veteran's military service on a secondary basis.  

Again, the only medical opinions addressing the etiology of the respiratory disability on a secondary basis weigh against the claim.  Notably, per the November 2016 Board remand instructions, a February 2017 examiner opined that it was less likely than not that the Veteran's respiratory disability was caused or aggravated by her service-connected PTSD.

None of the competent medical evidence currently of record refutes these conclusions, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

Consequently, entitlement to service connection for a respiratory disability is not warranted on a direct or secondary basis.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  

D.  All Disabilities

The Board acknowledges the Veteran's contentions regarding the etiology of her claimed diabetes mellitus, residuals of a CVA, bronchial asthma, left arm and left leg disabilities.  To the extent that the Veteran herself contends that a medical relationship exists between her claimed current disabilities and service or service-connected disability, the Board acknowledges that the Veteran is competent to testify as to her observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that diabetes mellitus, residuals of a CVA, bronchial asthma, left arm and left leg disabilities are not disabilities subject to lay diagnosis as these diagnoses require medical training.  More significantly, the Veteran and her representative do not have the medical expertise to provide an opinion regarding the diabetes mellitus, residuals of a CVA, bronchial asthma, left arm and left leg disability etiology.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Additionally, the VA examiners provided detailed rationales in support of their opinions and cited to the relevant evidence.  For this reason, the VA examiners' opinions are the most probative evidence of record.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

CONTINUED ON NEXT PAGE

ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to PTSD is denied.

Entitlement to service connection for CVA residuals, to include as secondary to service-connected essential hypertension is denied.

Entitlement to service connection for a left arm disorder, to include as secondary to CVA residuals is denied.

Entitlement to service connection for a left leg disorder, to include as secondary to CVA residuals is denied.

Entitlement to service connection for bronchial asthma, to include as secondary to PTSD is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


